DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wong (U.S. Pub. No. 2016/0354908).
Regarding claim 1, Wong discloses An apparatus, comprising: 
a combustion chamber (108, 110); 
a central shaft (118) having 
an inlet valve (102) for an inlet from a fuel pump (paragraph 10 incorporates Adams (U.S. Pat. No. 8,925,517) by reference which discloses a pump 18 which pushes fuel through the inlet valve into the combustion chamber disclosed in Adams col. 6, lines 22-25), 
a control valve (114) for a separating two portions of the combustion chamber, and 
a charging exhaust valve (116) for allowing excess fuel and air to exhaust during charging disposed within the combustion chamber (shown in fig. 1a), 
the inlet valve, the control valve, and the charging exhaust valve are disposed in a closed position and an open position together by movement of the central shaft (112) of the tool (paragraph 39 discloses this closing and opening); and 
a trigger (120) activated by motion away from the delivery point of the tool and thereby causing the movement of the central shaft and subsequent firing the combustion chamber.
Regarding claim 2 which depends from claim 1, Wong discloses wherein the control valve comprises an edge circumferential seal (paragraph 45 discloses that the control valve has a flexible disc 206 to make a seal) with a ventilated support (300 has holes for ventilation) in the closed position.
Regarding claim 3 which depends from claim 1, Wong discloses wherein the inlet valve comprises a wedged circumferential edge seal in the closed position (fig. 3 shows that 102 has a contour that would engage its valve seat for sealing).
Regarding claim 4 which depends from claim 1, Wong discloses wherein the charging exhaust valve comprises a face seal in the closed position (fig. 3 shows that 116 has a contour that would engage its valve seat for sealing).
Regarding claim 5 which depends from claim 1, Wong discloses wherein at least one of the inlet valve (control valve option addressed), the control valve, and the charging exhaust valve (control valve option addressed), comprises an elastomeric material (paragraph 51 discloses elastomeric material).
Regarding claim 6 which depends from claim 1, Wong discloses wherein the charging of the combustion chamber is 
activated by a safety (112) proximate the delivery point pressed against a workpiece surface 
such that movement of the safety away from the delivery point activates a fuel pump by movement substantially away from the delivery point to cause fuel and air to be (paragraph 39 discloses that the engagement of the safety causes the charging of the combustion chamber).
Regarding claim 7 which depends from claim 6, Wong discloses wherein the fuel pump is disposed parallel to the combustion chamber (Wong which incorporates by reference the Adams reference and so used the Adams fuel pump, 18, shows that the pump is parallel).
Note: the idea of parallel lines applies to lines that go on forever or vectors.  A combustion chamber and a pump is not a vector or a line.  This is understood as not sharing space which would cause an intersection.  Shown in the drawings is the pump not located in the combustion space.
Regarding claim 8 which depends from claim 1, Wong discloses wherein the combustion chamber comprises 
a pair of parallel cylindrical sections with one of the pair of cylindrical sections (shown in fig. 1A 108 and 110) having 
a piston and driver (122 is a piston driver in 110) disposed therein for driving a fastener (paragraph 11) at the delivery point proximate a first end of the cylindrical section, 
another of the pair of parallel cylindrical sections having the central shaft (shown in fig. 1A located in 108), inlet valve, control valve and charging exhaust valve disposed therein, and 
the pair of parallel cylindrical sections are coupled proximate a second end distal the delivery point (shown in fig. 1a).
Regarding claim 9 which depends from claim 8, Wong discloses wherein the charging of the combustion chamber is
 activated by a safety (112) proximate the delivery point pressed against a workpiece surface such that movement of the safety away from the delivery point (shown in fig. 1a and 1b).
Regarding claim 10 which depends from claim 9, Wong discloses wherein the fuel pump is disposed parallel to the pair of parallel cylindrical sections of the combustion chamber (addressed in claim 7 above).
Regarding claim 11, Wong discloses an apparatus, comprising: a combustion chamber comprising 
a pair of parallel cylindrical sections with one of the pair of cylindrical sections having a piston and driver disposed therein for driving a fastener at the delivery point proximate a first end of the cylindrical section and the pair of parallel cylindrical sections are coupled proximate a second end distal the delivery point; and a fuel pump disposed parallel to the parallel cylindrical sections of the combustion chamber; wherein charging of the combustion chamber is activated by a safety proximate the delivery point pressed against a workpiece surface such that movement of the safety away from the delivery point activates a fuel pump by movement substantially away from the delivery point to cause fuel and air to be delivered through the inlet valve (The limitations of this claim have been addressed in claims 1, 8 and 9 above).
Regarding claim 12 which depends from claim 11, Wong discloses further comprising 
a central shaft having an inlet valve for an inlet from a fuel pump, a control valve for a separating two portions of the combustion chamber, and a charging exaust valve for allowing excess fuel and air to exhaust during charging disposed within the combustion chamber, the inlet valve, the control valve, and the charging exhaust valve are disposed in a closed position and an open position together by movement of the central shaft substantially away from a delivery point of the tool; wherein the central shaft, inlet valve, control valve and charging exhaust valve are all disposed within an (The limitations of this claim have been addressed above in claims 1, 8 above).
Regarding claim 12 which depends from claim 12, Wong discloses further comprising a trigger activated by motion away from the delivery point of the tool and thereby causing the movement of the central shaft and subsequent firing the combustion chamber (The limitations of this claim have been addressed above in claim 1).
Regarding claim 14 which depends from claim 12, Wong discloses wherein the control valve comprises an edge circumferential seal with a ventilated support in the closed position (The limitations of this claim have been addressed above in claim 2 above).
Regarding claim 15 which depends from claim 12, Wong discloses wherein the inlet valve comprises a wedged circumferential edge seal in the closed position (The limitations of this claim have been addressed above in claim 3 above).
Regarding claim 16 which depends from claim 12, Wong discloses wherein the charging exhaust valve comprises a face seal in the closed position (The limitations of this claim have been addressed above in claim 4 above).
Regarding claim 17 which depends from claim 12, Wong discloses wherein at least one of the inlet valve, the control valve, and the charging exhaust valve, comprises an elastomeric material (The limitations of this claim have been addressed above in claim 5 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747